MANAGEMENT’S DISCUSSION AND ANALYSIS March 28, INTRODUCTION This Management’s Discussion and Analysis (“MD&A”), dated March 28, 2008, focuses upon the activities, results of operations, and liquidity, financial condition and capital resources of Canadian Zinc Corporation (the “Company” or “Canadian Zinc”) for the year ended December 31, 2007.In order to better understand the MD&A, it should be read in conjunction with the audited financial statements and notes thereto for the year ended December 31, The Company’s financial statements are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). The significant accounting policies are outlined in Notes 2 and 3 to the Company’s financial statements for the year ended December 31, 2007. These principles conform in all material respects with generally accepted accounting principles in the United States, except as disclosed in Note 14 to the financial statements. ADDITIONAL INFORMATION Additional information about the Company is available under the Company’s profile on SEDAR at www.sedar.com and on the Company’s website at www.canadianzinc.com.
